907 F.2d 1138Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael Curtis MILLER, Plaintiff-Appellant,v.James MARTIN;  Danny R. Brandon;  B.F. Oakes, Captain,Defendants-Appellees.
No. 89-7700.
United States Court of Appeals, Fourth Circuit.
Submitted March 23, 1990.Decided May 30, 1990.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Terrence W. Boyle, District Judge.  (C/A No. 88-290-CRT)
Michael Curtis Miller, appellant pro se.
Howard Edwin Hill, Office of the Attorney General, Raleigh, N.C., for appellees.
E.D.N.C.
AFFIRMED.
Before PHILLIPS and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Michael Curtis Miller appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Miller v. Martin, C/A No. 88-290-CRT (E.D.N.C. Mar. 7 and May 11, 1989).  We deny Miller's motion for appointment of counsel and his motion to find defendants in contempt of court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.